DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition module and a calculation module in claim 13; a setting module and a generation module in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation “acquisition module,” “calculation module,” “setting module,” and “generation module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely states “…each module may be implemented through software or hardware…” and “…each module…may be implemented through a universal computing device.  They may be concentrated in a single computing device or distributed in a network by multiple computer devices.  … or multiple modules… may form a single integrated circuit module….  Therefore, the present disclosure is not limited to any specific hardware and software combination.”  [0059] and [0171] of the patent publication of the application (US 2020/0351507 A1).  In other words, the specification does not disclose any specific structure for performing the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba et al. (US 2016/0249056 A1) in view of Hattori (US 2015/0201202 A1).
Consider claim 1, Tsukuba teaches a method for decoding a video bitstream (Fig. 19-21), comprising: acquiring a first parameter of a reference position of a slice in a video picture (The NAL demultiplexer 11 demultiplexes the target layer set coded data DATA#T extracted by the bitstream extractor 17, references the NAL unit type, the layer identifier (layer ID), and the temporal identifier (temporal ID) included in the NAL unit, and supplies the NAL unit included in the target layer set to the target layer set picture decoding unit 10. The target layer set picture decoding unit 10, of the supplied NALs included in the target layer set coded data DATA#T, supplies the non-; acquiring a second parameter of the slice, the second parameter being used for determining a starting position of the slice in the video picture (The NAL demultiplexer 11 demultiplexes the target layer set coded data DATA#T extracted by the bitstream extractor 17, references the NAL unit type, the layer identifier (layer ID), and the temporal identifier (temporal ID) included in the NAL unit, and supplies the NAL unit included in the target layer set to the target layer set picture decoding unit 10. The target layer set picture decoding unit 10, of the supplied NALs included in the target layer set coded data DATA#T, supplies the non-VCL NAL to the parameter set 
However, Tsukuba does not explicitly teach calculating a starting position coordinate parameter of the slice in the video picture according to the first parameter and the second parameter.
 Hattori teaches calculating a starting position coordinate parameter of the slice in the video picture according to the first parameter and the second parameter (In step S705, the slice header of the slice including tiles to be decoded is analyzed and coding parameters to be used in the decoding of the tiles are decoded. The slice header includes slice_segment_addres described in NPL 1 to indicate a location of each slice in a picture. By checking the location of each slice in the picture 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating the starting position of the slice because such incorporation would improve processing speed, with reduced power consumption and with a reduced memory capacity.  [0017].
Consider claim 2, Tsukuba teaches acquiring the first parameter of the reference position of the slice in the video picture comprises: parsing one or more first bitstreams corresponding to a picture-layer data unit in the video bitstream (The parameter set decoding unit 12 decodes parameter sets, that is, the VPS, the SPS, and the PPS, from the input non-VCL NAL and supplies the parameter sets to the parameter set manager 13 [0180] – [0186]); and acquiring the first parameter from the one or more first bitstreams (The parameter set decoding unit 12 decodes parameter sets, that is, the VPS, the SPS, and the PPS, from the input non-VCL NAL and supplies the parameter sets to the parameter set manager 13 [0180] – [0186]).
Consider claim 3, Tsukuba teaches based on there being multiple first bitstreams, acquiring the first parameter from the multiple first bitstreams comprises: parsing the multiple first bitstreams to obtain multiple first parameters ([0174] – [0179].  The video parameter set VPS is a parameter set for defining parameters used in common in a plurality of layers and includes maximum layer number information, layer set information, and inter-layer dependency information as layer information and the VPS identifier for identification of each VPS  [0192] – [0200].  The sequence parameter set SPS defines a set of coding parameters that is referenced by the image decoding device 1 in order to decode the target sequence. [0318] – [0328].  Fig. 2); acquiring at least one of identification information related to the picture-layer data unit, and a reference relationship between multiple picture-layer data units (The video parameter set VPS is a parameter set for defining parameters used in common in a plurality of layers and includes maximum layer number information, layer set information, and inter-layer dependency information as layer information and the VPS identifier for identification of each VPS  [0192] – [0200].  The sequence parameter set SPS defines a set of coding parameters that is referenced by the image decoding device 1 in order to decode the target sequence. [0318] – [0328]); and determining one first parameter among the multiple first parameters according to the at least one of the identification information and the reference relationship (The video parameter set VPS is a parameter set for defining parameters used in common in a plurality of layers and includes maximum layer number information, layer set information, and inter-layer dependency information as layer information and the VPS identifier for identification of each VPS  [0192] – [0200].  The 
Consider claim 4, Tsukuba teaches the identification information related to the picture-layer data unit is used for indicating the first parameter used for calculating the starting position coordinate parameter of the slice in the video picture (The NAL demultiplexer 11 demultiplexes the target layer set coded data DATA#T extracted by the bitstream extractor 17, references the NAL unit type, the layer identifier (layer ID), and the temporal identifier (temporal ID) included in the NAL unit, and supplies the NAL unit included in the target layer set to the target layer set picture decoding unit 10. The target layer set picture decoding unit 10, of the supplied NALs included in the target layer set coded data DATA#T, supplies the non-VCL NAL to the parameter set decoding unit 12 and the VCL NAL to the picture decoding unit 14. That is, the target layer set picture decoding unit 10 decodes the header of the supplied NAL unit (NAL unit header) and, on the basis of the NAL unit type, the layer identifier, and the temporal identifier included in the decoded NAL unit header, supplies the non-VCL coded data to the parameter set decoding unit 12 and the VCL coded data to the picture decoding unit 14 along with the NAL unit type, the layer identifier, and the temporal identifier decoded. The parameter set decoding unit 12 decodes parameter sets, that is, the VPS, the SPS, and the PPS, from the input non-VCL NAL and supplies the parameter sets to the parameter set manager 13 [0180] – [0186]. The video parameter set VPS is a parameter set for defining parameters used in common in a plurality of layers and includes maximum layer number information, layer set information, and inter-layer dependency information as layer information and the VPS identifier for 
Consider claim 5, Tsukuba teaches the picture-layer data unit comprises at least one of: a Video Parameter Set (VPS), a Sequence Parameter Set (SPS), a Picture Parameter Set (PPS), a sequence header, a picture header, a slice header, and a picture-layer auxiliary information unit (The NAL demultiplexer 11 demultiplexes the target layer set coded data DATA#T extracted by the bitstream extractor 17, references the NAL unit type, the layer identifier (layer ID), and the temporal identifier (temporal ID) included in the NAL unit, and supplies the NAL unit included in the target layer set to the target layer set picture decoding unit 10. The target layer set picture decoding unit 10, of the supplied NALs included in the target layer set coded data DATA#T, supplies the non-VCL NAL to the parameter set decoding unit 12 and the VCL NAL to the picture decoding unit 14. That is, the target layer set picture decoding unit 10 decodes the header of the supplied NAL unit (NAL unit header) and, on the basis of the NAL unit type, the layer identifier, and the temporal identifier included in the decoded NAL unit header, supplies the non-VCL coded data to the parameter set decoding unit 12 and the VCL coded data to the picture decoding unit 14 along with the NAL unit type, the layer identifier, and the temporal identifier decoded. The parameter set decoding unit 12 decodes parameter sets, that is, the VPS, the SPS, and the PPS, from the input non-VCL NAL and supplies the parameter sets to the parameter set manager 13 [0180] – [0186]. The video parameter set VPS is a parameter set for defining parameters used in common in a plurality of layers and 
Consider claim 6, Tsukuba teaches acquiring the second parameter of the slice comprises: parsing slice-layer header information of the video bitstream (The parameter set manager 13 supplies to the picture decoding unit 14 the coding parameters of the parameter set (active parameter set) that is referenced by the picture decoding unit 14, described later, in order to decode a picture. Specifically, first, the active PPS is specified by the active PPS identifier (slice_pic_parameter_set_id) that is included in the slice header SH decoded by the picture decoding unit 14. Next, the active SPS is specified by the active SPS identifier (pps_seq_parameter_set_id) that is included in the specified active PPS. Finally, the active VPS is specified by the active VPS identifier (sps_ video_parameter_set_id) that is included in the active SPS. Then, the coding parameters of the active PPS, the active SPS, and the active VPS specified are supplied to the picture decoding unit 14.  [0184]. The PPS identifier is an identifier for identification of each PPS and is included as the syntax "sps_seq_parameter_set_id" (SYNSPS02 in FIG.15) in the PPS. The PPS thatis specified by the active PPS identifier (slice_pic_parameter_set_id) included in the slice header described later is referencedat the time of performing a decoding process on the coded data of the target layer in the target layer set [0344]. The slice header decoding unit 141 decodes the slice header on the basis of the input VCL NAL unit and the active ; and acquiring the second parameter from the slice-layer header information (The parameter set manager 13 supplies to the picture decoding unit 14 the coding parameters of the parameter set (active parameter set) that is referenced by the picture decoding unit 14, described later, in order to decode a picture. Specifically, first, the active PPS is specified by the active PPS identifier (slice_pic_parameter_set_id) that is included in the slice header SH decoded by the picture decoding unit 14. Next, the active SPS is specified by the active SPS identifier (pps_seq_parameter_set_id) that is included in the specified active PPS. Finally, the active VPS is specified by the active VPS identifier (sps_ video_parameter_set_id) that is included in the active SPS. Then, the coding parameters of the active PPS, the active SPS, and the active VPS specified are supplied to the picture decoding unit 14.  [0184]. The PPS identifier is an identifier for identification of each PPS and is included as the syntax "sps_seq_parameter_set_id" (SYNSPS02 in FIG.15) in the PPS. The PPS thatis specified by the active PPS identifier (slice_pic_parameter_set_id) included in the slice header described later is referencedat the time of performing a decoding process on the coded data of the target layer in the target layer set [0344]. The slice header decoding unit 141 decodes the slice header on the basis of the input VCL NAL unit and the active parameter sets. The decoded slice header is output to the CTU decoding unit 142 along with the input VCL NAL unit [0352].  Fig. 18).
Consider claim 7, Tsukuba teaches the first parameter comprises coordinate information of the video picture (The NAL demultiplexer 11 demultiplexes the target and stride information of the video picture (The specification states “a value of pic_slice_address_info_stride_width is equal to a width of the picture, and a value of pie slice_ address info stride_ height is equal to a height of the picture.”  P. 13.
, and the second parameter comprises coordinate information of the slice (The NAL demultiplexer 11 demultiplexes the target layer set coded data DATA#T extracted by the bitstream extractor 17, references the NAL unit type, the layer identifier (layer ID), and the temporal identifier (temporal ID) included in the NAL unit, and supplies the NAL unit included in the target layer set to the target layer set picture decoding unit 10. The target layer set picture decoding unit 10, of the supplied NALs included in the target layer set coded data DATA#T, supplies the non-VCL NAL to the parameter set decoding unit 12 and the VCL NAL to the picture decoding unit 14. That is, the target layer set picture decoding unit 10 decodes the header of the supplied NAL unit (NAL unit header) and, on the basis of the NAL unit type, the layer identifier, and the temporal identifier included in the decoded NAL unit header, supplies the non-VCL coded data to the parameter set decoding unit 12 and the VCL coded data to the picture decoding unit 14 along with the NAL unit type, the layer identifier, and the temporal identifier decoded. The parameter set decoding unit 12 decodes parameter sets, that is, the VPS, the SPS, 
Consider claim 13, Tsukuba teaches an apparatus for decoding a video bitstream (Fig. 19-21), comprising: a first acquisition module, configured to acquire a first parameter of a reference position of a slice in a video picture (The NAL demultiplexer 11 demultiplexes the target layer set coded data DATA#T extracted by the bitstream extractor 17, references the NAL unit type, the layer identifier (layer ID), and the temporal identifier (temporal ID) included in the NAL unit, and supplies the NAL unit included in the target layer set to the target layer set picture decoding unit 10. The target layer set picture decoding unit 10, of the supplied NALs included in the target layer set coded data DATA#T, supplies the non-VCL NAL to the parameter set decoding unit 12 and the VCL NAL to the picture decoding unit 14. That is, the target layer set picture decoding unit 10 decodes the header of the supplied NAL unit (NAL unit header) and, on the basis of the NAL unit type, the layer identifier, and the temporal identifier included in the decoded NAL unit header, supplies the non-VCL coded data to the parameter set decoding unit 12 and the VCL coded data to the picture decoding unit 14 along with the NAL unit type, the layer identifier, and the temporal identifier decoded. The parameter set decoding unit 12 decodes parameter sets, that is, the VPS, the SPS, ; a second acquisition module configured to acquire a second parameter of the slice, the second parameter being used for determining a starting position of the slice in the video picture (The NAL demultiplexer 11 demultiplexes the target layer set coded data DATA#T extracted by the bitstream extractor 17, references the NAL unit type, the layer identifier (layer ID), and the temporal identifier (temporal ID) included in the NAL unit, and supplies the NAL unit included in the target layer set to the target layer set picture decoding unit 10. The target layer set picture decoding unit 10, of the supplied NALs included in the target layer set coded data DATA#T, supplies the non-VCL NAL to the parameter set decoding unit 12 and the VCL NAL to the picture decoding unit 14. That is, the target layer set picture decoding unit 10 decodes the header of the supplied NAL unit (NAL unit header) and, on the basis of the NAL unit type, the layer identifier, and the temporal identifier included in the decoded NAL unit header, supplies the non-VCL coded data to the parameter set decoding unit 12 and the VCL coded data to the picture decoding unit 14 along with the NAL unit type, the layer identifier, and the temporal identifier decoded. The parameter set decoding unit 12 decodes parameter sets, that is, 
However, Tsukuba does not explicitly teach calculating a starting position coordinate parameter of the slice in the video picture according to the first parameter and the second parameter.
 Hattori teaches a calculation module, configured to calculate a starting position coordinate parameter of the slice in the video picture according to the first parameter and the second parameter (In step S705, the slice header of the slice including tiles to be decoded is analyzed and coding parameters to be used in the decoding of the tiles are decoded. The slice header includes slice_segment_addres described in NPL 1 to indicate a location of each slice in a picture. By checking the location of each slice in the picture and the information on the division into tiles described in PPS analyzed in step S701, it is possible to calculate the relationship between the coded slice data and the tiles to determine which tile in the slice is to be decoded. For example, in FIG. 2, it is possible to indicate, by calculation, that the start position of the slice #3 corresponds to the tile #9. In the example illustrated in FIG. 6, it is possible to indicate, by calculation, that the second tile (tile #10) in the slice #3 is a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating the starting position of the slice because such incorporation would improve processing speed, with reduced power consumption and with a reduced memory capacity.  [0017].
Consider claim 15, claim 15 recites the method claimed in claim 1 (see above for rejection of claim 1).  Also, a storage medium, in which a computer program is stored, the computer program being configured to execute ([0579] – [0580]), when running, the methods in claim 1.
Consider claim 16, claim 16 recites an electronic device, comprising a memory and a processor, wherein a computer program is stored in the memory ([0579] – [0580]); and the processor is configured to run the computer program to execute the method ([0579] – [0580]) as claimed in claim 1 (See above for rejection of claim 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukuba  et al. (US 2016/0249056 A1).
Consider claim 10, Tsukuba teaches a method for generating a video bitstream, comprising: setting a first parameter according to a starting position of a first slice in a video picture (The parameter set coding unit 22 sets parameter sets (VPS, SPS, and SPS) used in coding of the input image on the basis of each coding parameter set input from the coding parameter determiner 26 and the input image and supplies each parameter set as data to be stored in the non-VCL NAL unit to the NAL multiplexer 21 [0488] – [0490]); and writing the first parameter into a bitstream of a picture-layer data unit of the video picture (A parameter set that is generated by the parameter set coding unit 22 includes an identifier for identification of the parameter set and an active parameter set identifier that specifies a parameter set (active parameter set) referenced by the parameter set for decoding of a picture in each layer. Specifically, for the video parameter set VPS, the VPS identifier for identification of the VPS is included in the VPS. For the sequence parameter set SPS, the SPS identifier (sps_seq_ parameter_set_id) for identification of the SPS and the active VPS identifier (sps_ video_parameter_set_id) that specifies the VPS referenced by the SPS or other syntax are included in the SPS. For the picture parameter set PPS, the PPS identifier (pps_pic_parameter_set_id) for identification of the PPS and the active SPS identifier (pps_seq_parameter_set_id) that specifies the SPS referenced by the PPS or other syntax are included in the PPS [0488] – [0490]).
Consider claim 11, Tsukuba teaches based on writing the first parameter into the bitstream of the picture-layer data unit of the video picture: calculating a second parameter according to a starting position coordinate parameter of a slice in the video picture and the first parameter (The picture coding unit 24 is configured to include a slice header setter 241 and a CTU coding unit 242 as illustrated in FIG. 23. The slice header setter 241 generates the slice header that is used in coding of the input image in each layer which is input in units of slices, on the basis of the input active parameter sets. The generated slice header is output as a part of slice coded data and is supplied to the CTU coding unit 242 along with the input image. The slice header generated by the slice header setter 241 includes the active PPS identifier that specifies the picture parameter set PPS (active PPS) referenced for decoding of the picture in each layer [0493] – [0494].  See [0501] – [0511] for the detailed operation of the picture coding unit), and writing the second parameter into a bitstream corresponding to slice-layer header information (The picture coding unit 24 is configured to include a slice header setter 241 and a CTU coding unit 242 as illustrated in FIG. 23. The slice header setter 241 generates the slice header that is used in coding of the input image in each layer which is input in units of slices, on the basis of the input active parameter sets. The generated slice header is output as a part of slice coded data and is supplied to the CTU coding unit 242 along with the input image. The slice header generated by the slice header setter 241 includes the active PPS identifier that specifies the picture parameter set PPS (active PPS) referenced for decoding of the picture in each layer [0493] – [0494].  See [0501] – [0511] for the detailed operation of the picture coding unit), the second parameter being used for determining a starting position of the slice in the video picture (The picture coding unit 24 is configured to include a slice header setter 241 and a CTU coding unit 242 as illustrated in FIG. 23. The slice header 
Consider claim 12, Tsukuba teaches setting the first parameter according to the starting position of the first slice in the video picture comprises: determining a picture region where a picture corresponding to a sub bitstream is located in a picture corresponding to a bitstream to be extracted, the picture corresponding to the sub bitstream being the video picture (The picture coding unit 24 is configured to include a slice header setter 241 and a CTU coding unit 242 as illustrated in FIG. 23. The slice header setter 241 generates the slice header that is used in coding of the input image in each layer which is input in units of slices, on the basis of the input active parameter sets. The generated slice header is output as a part of slice coded data and is supplied to the CTU coding unit 242 along with the input image. The slice header generated by the slice header setter 241 includes the active PPS identifier that specifies ; and determining the starting position of the first slice in the video picture (The picture coding unit 24 is configured to include a slice header setter 241 and a CTU coding unit 242 as illustrated in FIG. 23. The slice header setter 241 generates the slice header that is used in coding of the input image in each layer which is input in units of slices, on the basis of the input active parameter sets. The generated slice header is output as a part of slice coded data and is supplied to the CTU coding unit 242 along with the input image. The slice header generated by the slice header setter 241 includes the active PPS identifier that specifies the picture parameter set PPS (active PPS) referenced for decoding of the picture in each layer [0493] – [0494].  See [0501] – [0511] for the detailed operation of the picture coding unit), and calculating the first parameter according to the starting position, the starting position of the first slice being a starting position coordinate of the first slice in the video picture in the picture corresponding to the bitstream to be extracted (The picture coding unit 24 is configured to include a slice header setter 241 and a CTU coding unit 242 as illustrated in FIG. 23. The slice header setter 241 generates the slice header that is used in coding of the input image in each layer which is input in units of slices, on the basis of the input active parameter sets. The generated slice header is output as a part of slice coded data and is supplied to the CTU coding unit 242 along with the input image. The slice header generated by the slice header setter 241 includes the active PPS identifier that specifies the picture parameter set PPS (active PPS) 
Consider claim 14, Tsukuba teaches an apparatus for generating a video bitstream, comprising: a setting module, configured to set a first parameter according to a starting position of a first slice in a video picture (The parameter set coding unit 22 sets parameter sets (VPS, SPS, and SPS) used in coding of the input image on the basis of each coding parameter set input from the coding parameter determiner 26 and the input image and supplies each parameter set as data to be stored in the non-VCL NAL unit to the NAL multiplexer 21 [0488] – [0490]); and a generation module, configured to write the first parameter into a bitstream of a picture-layer data unit of the video picture (A parameter set that is generated by the parameter set coding unit 22 includes an identifier for identification of the parameter set and an active parameter set identifier that specifies a parameter set (active parameter set) referenced by the parameter set for decoding of a picture in each layer. Specifically, for the video parameter set VPS, the VPS identifier for identification of the VPS is included in the VPS. For the sequence parameter set SPS, the SPS identifier (sps_seq_ parameter_set_id) for identification of the SPS and the active VPS identifier (sps_ video_parameter_set_id) that specifies the VPS referenced by the SPS or other syntax are included in the SPS. For the picture parameter set PPS, the PPS identifier (pps_pic_parameter_set_id) for identification of the PPS and the active SPS identifier (pps_seq_parameter_set_id) that specifies the SPS referenced by the PPS or other syntax are included in the PPS [0488] – [0490]).
Consider claim 17, Tsukuba teaches the apparatus is further configured to, after the generation module writes the first parameter into the bitstream of the picture-layer data unit of the video picture, calculate a second parameter according to a starting position coordinate parameter of a slice in the video picture and the first parameter (The picture coding unit 24 is configured to include a slice header setter 241 and a CTU coding unit 242 as illustrated in FIG. 23. The slice header setter 241 generates the slice header that is used in coding of the input image in each layer which is input in units of slices, on the basis of the input active parameter sets. The generated slice header is output as a part of slice coded data and is supplied to the CTU coding unit 242 along with the input image. The slice header generated by the slice header setter 241 includes the active PPS identifier that specifies the picture parameter set PPS (active PPS) referenced for decoding of the picture in each layer [0493] – [0494].  See [0501] – [0511] for the detailed operation of the picture coding unit), and write the second parameter into a bitstream corresponding to slice-layer header information (The picture coding unit 24 is configured to include a slice header setter 241 and a CTU coding unit 242 as illustrated in FIG. 23. The slice header setter 241 generates the slice header that is used in coding of the input image in each layer which is input in units of slices, on the basis of the input active parameter sets. The generated slice header is output as a part of slice coded data and is supplied to the CTU coding unit 242 along with the input image. The slice header generated by the slice header setter 241 includes the active PPS identifier that specifies the picture parameter set PPS (active PPS) referenced for decoding of the picture in each layer [0493] – [0494].  See [0501] – [0511] for the detailed operation of the picture coding , the second parameter being used for determining a starting position of the slice in the video picture (The picture coding unit 24 is configured to include a slice header setter 241 and a CTU coding unit 242 as illustrated in FIG. 23. The slice header setter 241 generates the slice header that is used in coding of the input image in each layer which is input in units of slices, on the basis of the input active parameter sets. The generated slice header is output as a part of slice coded data and is supplied to the CTU coding unit 242 along with the input image. The slice header generated by the slice header setter 241 includes the active PPS identifier that specifies the picture parameter set PPS (active PPS) referenced for decoding of the picture in each layer [0493] – [0494].  (SE106) The slice address (slice_segment_address) of the coding target slice is coded. The slice address of the coding target slice (first CUT address of the coding target slice) can be set on the basis of, for example, the counter numCtb for the number of previously processed CTUs in the picture. In this case, the slice address slice_segment_address is set to numCtb. That is, the first CTU address of the coding target slice is set to numCtb [0501] – [0511]).
Consider claim 18, a storage medium, in which a computer program is stored ([0579] – [0580]), the computer program being configured to execute, when running, the methods ([0579] – [0580]) as claimed in claim 10 (See rejection of claim 10 above).
Consider claim 19, an electronic device, comprising a memory and a processor, wherein a computer program is stored in the memory ([0579] – [0580]); and the processor is configured to run the computer program to execute the methods ([0579] – [0580]) as claimed in claim 10 (See rejection of claim 10 above).
Consider claim 20, an electronic device, comprising a memory and a processor, wherein a computer program is stored in the memory ([0579] – [0580]); and the processor is configured to run the computer program to execute the methods ([0579] – [0580]) as claimed in claim 11 (See rejection of claim 11 above).
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAT C CHIO/           Primary Examiner, Art Unit 2486